307 S.W.3d 186 (2010)
Lanobie LOGAN, Appellant,
v.
AT & T OPERATIONS, INC., and Division of Employment Security, Respondent.
No. ED 93323.
Missouri Court of Appeals, Eastern District, Division Four.
March 23, 2010.
John J. Ammann, St. Louis University Legal Clinic, St. Louis, MO, for Appellant.
Jennie D. Mitchell, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Lanobie Logan (hereinafter, "the Claimant") appeals from the decision of the Labor and Industrial Relations Commission (hereinafter, "the Commission"), denying her unemployment compensation benefits. Claimant raises two issues on appeal. First, Claimant alleges she had good cause to file a late appeal of the deputy's determination because she was suffering from pregnancy complications, was placed on bed rest, and acted in a reasonable manner by attempting to fax her appeal to the Commission within the time limit. Second, Claimant asserts she did not voluntarily quit her job because she was suffering from pregnancy complications and was physically unable to return to work.
We have reviewed the briefs of the parties, the legal file, and transcript on appeal. The Commission's decision is supported by competent substantial evidence and authorized by law. Korkutovic v. Gamel Co., 284 S.W.3d 653, 656 (Mo.App. E.D.2009). An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The Commission's decision is affirmed pursuant to rule 84.16(b).